Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22nd March 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
---------- ---------- ----------
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takehara et al (US 2007/0147232 A1).
Claim 1. Takehara shows a communication system (fig. 13), comprising:  	a master device (fig. 13: master 1A/1B) and a slave device (fig. 13: slave 2-1…2-n) connectable to each other and forming a ring communication path (fig. 13: ring path), wherein  	the master device  	outputs management data to manage communication along the ring communication path in a first direction (fig. 13: F - clockwise) and in a second direction (fig. 13: R - counterclockwise) opposite to the first direction and  	receives the management data in the first direction and in the second direction ([0103]-[0104]: receive keep-alive messages; [0106]: the controller 1A can normally receive both of the transmission signals in both of the directions), and control data), and  	the slave device  	acquires a history of transmission of the management data output from the master device and received by the slave device in the first direction and in the second direction ([0047]: the remote I/O units 2 collect measurement signals outputted from controlled subjects 5-1 to 5-n controlled by the controllers 1), and  	processes, based on the acquired history, one of the control data output from the master device in the first direction and the control data output from the master device in the second direction to control the equipment ([0047]: output control outputs to the controlled subjects 5 wherein each of the transmission path 4a and the transmission path 4b is composed of communication cables connecting the controllers 1 and the remote I/O units 2 to one another).  

Claim 4. Takehara shows the communication system according to claim 1, wherein the master device  	outputs the management data and the control data in predetermined cycles ([0104]: the loop status judgment tables are produced… keep-alive messages are periodically transmitted from each of the remote I/O units 2).  

Claim 6. Takehara shows a communication device connectable to another communication device (fig. 13: slave 2-1…2-n) and forming a ring communication path (fig. 13: ring path), the communication device being configured to perform operations comprising:  	acquiring a history of transmission of management data to manage communication output from the another communication device and received by the communication device5Docket No. 15870US01 Preliminary Amendmentalong the ring communication path in a first direction and in a second direction opposite to the first direction ([0047]: the remote I/O units 2 collect measurement signals outputted from controlled subjects 5-1 to 5-n controlled by the controllers 1); and  	processing, based on the acquired history, one of control data output from the another communication device in the first direction and control data output from the another communication device in the second direction to control equipment ([0047]: output control outputs to the controlled subjects 5 wherein each of the transmission path 4a and the transmission path 4b is composed of communication cables connecting the controllers 1 and the remote I/O units 2 to one another).  

Claim 8. Takehara shows a non-transitory computer readable recording medium storing a program for causing a computer (fig. 15) connectable to a communication device (fig. 13: slave 2-1…2-n) and forming a ring communication path (fig. 13: ring path) to perform operations comprising:  	acquiring a history of transmission of management data to manage communication output from the communication device and received by the computer along the ring communication path in a first direction and in a second direction opposite to the first direction ([0047]: the remote I/O units 2 collect measurement signals outputted from controlled subjects 5-1 to 5-n controlled by the controllers 1); and  	processing, based on the acquired history, one of control data output from the communication device in the first direction and control data output from the communication device in the second direction to control equipment ([0047]: output control outputs to the controlled subjects 5 wherein each of the transmission path 4a and the transmission path 4b is composed of communication cables connecting the controllers 1 and the remote I/O units 2 to one another).
---------- ---------- ----------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takehara et al in view of Tochio (US 2009/0323521 A1).
Claim 5. Takehara shows the communication system according to claim 1, wherein the slave device  	determines a communication status in each of the first direction and the second direction based on whether the management data has been received in each of the first direction and the second direction (figs. 14a and 14b).Takehara does not very expressly describe wherein:  	in response to an interruption of the management data in one of the first direction and the second direction, processes the control data received in the other of the first direction and the second direction.Tochio teaches feature of: 	in response to an interruption of management data in one of a first direction and a second direction ([0091]: three label paths according to the priorities for bypassing the failure in the link between the nodes #3 and #4 are formed), processes control data received in the other of the first direction and the second direction ([0091]: the packet is turned back to the counterclockwise bypassing path / the packet is turned back onto the clockwise ring).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature as taught by Tochio in the communication system of Takehara to make possible to easily perform label table management and also to set a bypassing path in a short time at a failure occurrence (abstract).
---------- ---------- ----------
Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
---------- ---------- ----------

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        4th August 2021